Exhibit EXECUTION COPY RIGHTS AGREEMENT VIRTUS INVESTMENT PARTNERS, INC. and MELLON INVESTOR SERVICES LLC, as Rights Agent Dated as of December 29, 2008 TABLE OF CONTENTS Page Section 1. Certain Definitions 1 Section 2. Appointment of Rights Agent 5 Section 3. Issuance of Right Certificates 5 Section 4. Form of Right Certificates 7 Section 5. Countersignature and Registration 7 Section 6. Transfer, Split Up, Combination and Exchange of Right Certificates; Mutilated,Destroyed, Lost or Stolen Right Certificates 8 Section 7. Exercise of Rights, Purchase Price; Expiration Date of Rights 8 Section 8. Cancellation and Destruction of Right Certificates 10 Section 9. Availability of Shares of Series C Preferred Stock 10 Section 10. Series C Preferred Stock Record Date 11 Section 11. Adjustment of Purchase Price, Number and Kind of Shares and Number of Rights 11 Section 12. Certificate of Adjusted Purchase Price or Number of Shares 18 Section 13. Consolidation, Merger or Sale or Transfer of Assets or Earnings Power 18 Section 14. Fractional Rights and Fractional Shares 22 Section 15. Rights of Action 23 Section 16. Agreement of Right Holders 24 Section 17. Right Certificate Holder Not Deemed a Stockholder 24 Section 18. Concerning the Rights Agent 25 Section 19. Merger or Consolidation or Change of Mellon Investor Services LLC 25 Section 20. Duties of Rights Agent 26 Section 21. Change of Rights Agent 28 Section 22. Issuance of New Right Certificates 29 -i- Page Section 23. Redemption 29 Section 24. Exchange 30 Section 25. Notice of Certain Events 31 Section 26. Notices 32 Section 27. Supplements and Amendments 33 Section 28. Successors 33 Section 29. Benefits of this Rights Agreement 33 Section 30. Determinations and Actions by the Board of Directors 33 Section 31. Severability 34 Section 32. Governing Law 34 Section 33. Counterparts 34 Section 34. Descriptive Headings 34 EXHIBITS Exhibit A – Form of Certificate of Designations Exhibit B – Form of Right Certificate Exhibit C – Form of Summary of Rights -ii- INDEX OF DEFINED TERMS Page Page Acquiring Person 1 Original Rights 2 Affiliate 2 Person 4 Associate 2 Principal Party 20 Authorized Officer 26 Purchase Price 9 Beneficial Owner 2 Record Date 1 Beneficial Ownership 2 Redemption Date 8 beneficially own 2 Redemption Price 29 Business Day 3 Right 1 close of business 3 Right Certificate 5 Common Stock 3 Rights Agent 1 Common Stock equivalents 13 Rights Agreement 1 Company 1 Section 11(a)(ii) Trigger Date 13 Current Value 13 Securities Act 4 Distribution Date 5 Security 15 equivalent preferred shares 14 Series C Preferred Stock 4 Exchange Act 2 Spread 13 Exchange Ratio 30 Stock Acquisition Date 4 Exempted Entity 4 Subsidiary 5 Expiration Date 8 Substitution Period 13 Final Expiration Date 8 Summary of Rights 6 invalidation time 12 then outstanding 1 Nasdaq 4 Trading Day 15 NYSE 4 -iii- RIGHTS AGREEMENT Rights Agreement, dated as of December 29, 2008 (as amended, supplemented or otherwise modified from time to time, the “Rights Agreement”) between Virtus Investment Partners, Inc., a Delaware corporation (the “Company”), and Mellon Investor Services LLC (the “Rights Agent”). W I T N E
